Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (JP H06 186337, cited in IDS of 9/17/2020).
	Nagasawa shows a distance measurement device (the claimed method flowing from the operation of the device), comprising: 
modulation means (23) for generating transmission light by modulating an optical carrier wave; 
transmission means (22, 26) for transmitting the generated transmission light; 
reception means (31) for receiving reflected light being light acquired by the transmission light being reflected by a measured object; 

second beat signal generation means (32) for generating a second beat signal by causing the reflected light to interfere with the reference light; and
 calculation means (37) for calculating a distance to the measured object, based on a difference between the first beat signal and the second beat signal (Abstract).  

2. The distance measurement device according to claim 1, wherein the modulation means generates transmission light by shifting a frequency of the optical carrier wave (“a modulator 23 having a modulation frequency f1 to generate a frequency f1”, and the calculation means specifies a phase difference between the transmission light and the reflected light from a difference between the first beat signal and the second beat signal, and calculates a distance to the measured object, based on the specified phase difference (Abstract; also “The phase difference of is calculated by measuring the phase of the electric signal obtained from the beat light by the following equation. When the phase difference between the reference light 27 and the distance measuring light 28 is Δθ, (φs−φ) − (φr−φ) = φs−φr = Δθ (6) Next, the principle of obtaining the distance to the object to be measured from the phase obtained as described above will be described with reference to FIG”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa as applied to claim 1 above and further in view of Official Notice.
Nagasawa shows all the elements as discussed above for claim 1 but does not show that the reference light is the optical carrier wave or local light being output from a light source different from a light source of the optical carrier wave.  Official notice is taken that the use of local oscillator produced by a separate light source was well known. At the time of filing of the claimed invention, it would have been obvious to use a local oscillator to produce the reference light in order to keep the reference light independent from the measurement light.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886